BROOKS, District Judge.
When the bankrupt appears before the register to take and subscribe the final oath, he may be examined by any creditor, or by the assignee in the interest of creditors, with the view to show that the requirements of the act, or some one of such requirements, have not been conformed to. To this end any creditor may question him particularly, whether he has done or permitted any of the acts forbidden, or if he has failed or omitted to perform any of the acts specified to be done in the twenty-ninth section of the act [of 1807 (14 Stat. 531)]. If the creditor making such examination desire the questions and answers, or the examination in any form, reduced to writing by the register, such creditor must pay to the register his fees per folio — as for other depositions. This would be a service rendered at such creditor’s request, and would come under an express provision of the law.
In conducting such examination the register should use that discretion which a judge is often called upon to exercise. He should not so restrict the inquiries as to keep back any pertinent truth, nor allow a useless con sumption of time, or the debtor to be merely harassed. The fees to be paid by the creditor would not embrace the per diem compensation to the register, or his fee for administering the oath, or the certificate referred, as these are required to be performed if no creditor appears.